                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PATRICIA ANN SANCHEZ TRUMP,

                   Plaintiff,                              8:18CV424

      vs.

STATE OF NEBRASKA, DHHS, DCFS,
LICWAC, CPS, NFC, HEARTLAND
FAMILY SRVC, OPPD, MUD, PARK
MEADOWS PLAZA, UNION, NE,
MONICA GREEN KRUGER, Attorney                          MEMORANDUM
at Law; JANE M. MCNEIL, Attorney at                     AND ORDER
Law; LAUREN J. MICEK, Assistant
Public Defender; LAW OFFICE OF
SHANNON BENASH, POWERBALL,
PSYCH EVALUATION, IMMANUEL
HOSPITAL OBGYN, NEBRASKA
HUMANE SOCIETY, Omaha, Ne;
DOUGLAS COUNTY - BOARD OF
MENTAL HEALTH, LASTING HOPE
RECOVERY - BOARD OF MENTAL
HEALTH, CLARKSON HOSPITAL -
ER, SIENNA/FRANCIS HOUSE,
HEARTLAND FAMILY SERVICES.
OPERATION HOMELESS,
PROMISESHIP, IVAN J. JOHNSON,
and LYNN MARIE DAVIDSON
JOHNSON,

                   Defendants.


      Plaintiff filed her Complaint in this matter on September 10, 2018, followed
by an Amended Complaint on April 23, 2019, which the court treated as
supplemental to the original Complaint. (Filing No. 1; Filing No. 6.) Upon initial
review, the court determined that Plaintiff’s pleadings failed to satisfy the minimal
pleading standard set forth in Federal Rule of Civil Procedure 8. (Filing No. 7.)
However, the court gave Plaintiff until May 28, 2019, to file an amended
complaint. Plaintiff filed Second and Third Amended Complaints (collectively
“Amended Complaint”) on April 30, 2019, and May 22, 2019, respectively, and
the court will consider Plaintiff’s Third Amended Complaint as supplemental to
the Second Amended Complaint. See NECivR 15.1(b). (Filing No. 8; Filing No.
9.) The court now conducts further review of the Amended Complaint pursuant to
28 U.S.C. § 1915(e).

                    I. SUMMARY OF AMENDED COMPLAINT

       As with her original pleadings, Plaintiff’s list of named defendants is very
difficult to decipher. (See Filing No. 8 at CM/ECF pp. 1–2; Filing No. 9 at
CM/ECF pp. 1–3.) As best the court can tell, Plaintiff brings this lawsuit against
DHHS; DCFS; LICWAC; CPS; CPW; NFC; Promiseship; Olivia Lafayette; Sarah
Biorn; Rachel Calhoun; Heartland Family Services Operation Homeless; OPPD;
MUD; Law Office of Shannon Benash; Ivan J. and Lynn M. Johnson; Sarah
Graham; Immanuel Hospital OBGYN; Nebraska Humane Society; Dr. Michael
Reed, OBGYN; “Psych Evaluation”; Douglas County Board of Mental Health;
Lasting Hope Recovery Board of Mental Health; Clarkson Hospital ER; Sienna
Francis House; and Powerball-Nebraska Lottery. (Id.) Other names of individuals
are written in the margins of page 2 of the Second Amended Complaint, but it is
unclear if those individuals were intended to be included as parties. (Filing No. 8 at
CM/ECF p. 2.) In her Amended Complaint, Plaintiff appears to sue these
Defendants not only on her own behalf, but also on behalf of her minor children
and other individuals. (Filing No. 8 at CM/ECF p. 1; Filing No. 9 at CM/ECF p. 1.)

       Plaintiff’s allegations are incomprehensible. In the Second Amended
Complaint, Plaintiff’s “Statement of Claim” merely lists several names with “Birth
Certificate,” “payout to mother – Birth Cert,” or “Pending Birth Certificat[e]” next
to each name. (Filing No. 8 at CM/ECF p. 4.) In the Third Amended Complaint’s
“Statement of Claim,” Plaintiff states the following “facts” underlying her claims:
                                          2
      1) Dr. Michael Reed OBGYN – Tubal litagation [sic]
      2) C-Sections [2011] – [C.S.]
      3) C-Sections [2015] – [A.S.]
      4) Vaginal birth from [T.H.] (AKA) [N.H.], [L.F.] [2018]/[M.S.] Lakeside
         Hospital Omaha, Nebraska
      5) I Patricia Ann Sanchez never gave consent to become a surrogate mom to
         my daughter or any other woman (Off and On) Film [May 2019] (AKA)
         [T.H.] [N.F.]

(Filing No. 9 at CM/ECF p. 4.)1 Plaintiff also lists injuries of “scars from c-
sections,” “hurnia [sic] from tubal litagation [sic]”, “post pardom [sic] depression
birth vaginal of [M.S.],” and “sleep disorder.” (Id. at CM/ECF p. 5.) As relief,
Plaintiff asks for the following:

      Provide me a lawyer for civil court
      Housing,     verbal, audio, public apology, written apology
      Transportation                         Ne & IA & TN & WA STATE,
      Medical Coverage.                      & Florida & Colorado

      Permanent full Soul [sic] Physical Custody of:
      1) [C.S.] – (AKA) [T.W.]
      2) [A.S.] – (AKA) [A.R.]
      3) Guardianship & Emergen[c]y Physical Custody with release back
         to daughter [T.H.] of [M.S.]

(Id. (formatting in original).)

       The information provided by Plaintiff in her Amended Complaint is given
without any context or explanation as to the relevance of such information to
Plaintiff’s purported legal claims. Plaintiff does not explain who any of the parties


      1
         References to dates and names have been altered to avoid revealing what appear
to be birth dates and full names of minor children.
                                          3
are, what they have allegedly done to her, or what specific legal rights Plaintiff
believes Defendants violated.

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

                               III. DISCUSSION

       In the court’s previous Memorandum and Order on initial review, the court
specifically advised Plaintiff “to file an amended complaint that sufficiently
                                        4
describes her claims against Defendants” and “to clearly explain what Defendants
did to her, when Defendants did it, how Defendants’ actions harmed her, and what
specific legal rights Plaintiff believes Defendants violated.” (Filing No. 7 at
CM/ECF pp. 3–4.) The court also advised Plaintiff that she could not assert claims
on behalf of her children or others if she chose to file an amended complaint. (Id.
at CM/ECF p. 4, n.1 (citing Behrens v. GMAC Mortg., LLC, No. 8:13-CV-72, 2013
WL 6118415, at *4 (D. Neb. Nov. 21, 2013) (citing cases), aff’d 566 F. App’x 546
(8th Cir. 2014) (“[I]t is well established that a pro se party may not represent
others, even when it is a parent purporting to represent his minor children.”)).)
Plaintiff has failed to comply with the court’s Memorandum and Order in both
respects, and her Amended Complaint suffers from the same pleading defects as
the original.

       As with her original Complaint, Plaintiff has failed to satisfy the minimal
pleading standard of Federal Rule of Civil Procedure 8, which requires that every
complaint contain “a short and plain statement of the claim showing that the
pleader is entitled to relief” and that “each allegation . . . be simple, concise, and
direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A complaint must state enough to “‘give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”
Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S. at 555).
Plaintiff’s laundry list of Defendants and nonsensical, disjointed assertions
seemingly relating to the births of her minor children fail to satisfy the
requirements of Rule 8.

       Even giving the Amended Complaint the most liberal interpretation possible,
the court finds no hint of a plausible federal claim. Rather, Plaintiff’s references to
what appear to be state court juvenile cases, (see filing no. 8 at CM/ECF pp. 2–3;
filing no. 9 at CM/ECF p. 3), and her request that the court award her custody of
her minor children suggest that her purported claims would be subject to dismissal
under the domestic relations doctrine. It is well-settled that the “whole subject of
the domestic relations of husband and wife, parent and child, belongs to the laws of
the states, and not to the laws of the United States.” In re Burrus, 136 U.S. 586,
                                          5
593–94 (1890). The United States Supreme Court has recognized a domestic
relations exception “to the jurisdiction of the federal courts in light of long-held
understandings and policy considerations.” Whiteside v. Nebraska State Health and
Human Services, No. 4:07CV3030, 2007 WL 2123754, *1 (D. Neb. July 19, 2007)
(citing Ankenbrandt v. Richards, 504 U.S. 689, 694–95 (1992)). Clearly, the court
could not grant Plaintiff the relief sought without entangling itself into issues of
state child custody law, an area in which it does not have jurisdiction.

                               IV. CONCLUSION

       Plaintiff’s Amended Complaint fails to state a claim showing that she is
entitled to relief. The court will not grant further leave to amend because, as
demonstrated by Plaintiff’s failure to comply with the court’s previous
Memorandum and Order, amendment would be futile.

      IT IS THEREFORE ORDERED that this matter is dismissed without
prejudice. The court will enter judgment by a separate document.

      Dated this 6th day of February, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         6
